Name: Commission Delegated Regulation (EU) No 992/2014 of 22 September 2014 repealing Delegated Regulation (EU) No 950/2014
 Type: Delegated Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  European Union law;  cooperation policy;  Europe;  economic policy;  international trade
 Date Published: nan

 23.9.2014 EN Official Journal of the European Union L 279/17 COMMISSION DELEGATED REGULATION (EU) No 992/2014 of 22 September 2014 repealing Delegated Regulation (EU) No 950/2014 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 219(1) in conjunction with Article 228 thereof, Whereas: (1) In order to mitigate or eliminate the threat of serious imbalance in the cheese market created by the import ban introduced by the Russian government, Commission Delegated Regulation (EU) No 950/2014 (2) provided for a temporary exceptional private storage aid scheme for cheeses for a maximum volume of 155 000 tonnes. To ensure the respect of that maximum quantity, a notification and monitoring mechanism was set up. (2) While the effects of the Russian import ban impact potentially the whole EU market for cheeses, the most affected Member States are Finland and the Baltic States for which Russia is the exclusive trading partner for cheese and Germany, the Netherlands and Poland, for which Russia is a significant destination for cheeses. Furthermore, while cheeses with a geographical indication are affected by the import ban, they only represent a minimum share of the whole range of cheese exported to Russia. (3) The notifications received so far in application of the monitoring mechanism of Article 12 of Delegated Regulation (EU) No 950/2014 show that the scheme is disproportionately used by producers of cheese from areas traditionally not exporting significant quantities to Russia. The scheme therefore does not seem adequate to react effectively and efficiently against the market disturbances that result from the Russian ban. (4) In light of the above and to ensure a sound use of the Union budget, it is appropriate to put an end to the private storage scheme for cheeses as provided for by Delegated Regulation (EU) No 950/2014. (5) In order to reduce the risk of an inefficient use of the Union budget, this measure needs to apply immediately. (6) In order to ensure that the expectations of operators having applied for the aid for private storage of cheeses under Article 4 of Delegated Regulation (EU) No 950/2014 are protected, applications lodged before the entry into force of this Regulation should be taken into account for the payment of the aid provided for by Delegated Regulation (EU) No 950/2014, HAS ADOPTED THIS REGULATION: Article 1 Repeal of Delegated Regulation (EU) No 950/2014 Delegated Regulation (EU) No 950/2014 is hereby repealed. However, it shall continue to apply in respect of applications lodged in accordance with its Article 4 before the entry into force of this Regulation. Where acceptance of the full quantity of products for which applications for aid have been notified to the Commission in accordance with the previous subparagraph in relation to a given week would lead to the maximum quantity referred to in Article 1 of Delegated Regulation (EU) No 950/2014 being exceeded, the Commission shall, by means of an implementing act adopted without applying the procedure referred to in Article 229(2) and (3) of Delegated Regulation (EU) No 1308/2013, set an allocation coefficient applicable to the quantities corresponding to the applications notified to the Commission in relation to that week. That allocation coefficient shall limit the total quantity of products eligible for the temporary exceptional private storage aid to the maximum quantity referred to in Article 1 of Delegated Regulation (EU) No 950/2014. Article 2 Entry into force and application This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Delegated Regulation (EU) No 950/2014 of 4 September 2014 opening a temporary exceptional private storage aid scheme for certain cheeses and fixing in advance the amount of aid (OJ L 265, 5.9.2014, p. 22).